Citation Nr: 1427187	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

There is an allegation of service in the Army of the Philippines from September 1946 to September 1949.  The appellant claims as the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA) regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant provided testimony at a February 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that the appellant's claim must be remanded for additional verification by the National Personnel Records Center (NPRC).  The AOJ must send to the NPRC all potentially relevant documents in an effort to determine whether the appellant's spouse had qualifying service.  These document include, but are not limited to: AFP AGO Form 24, Service Record, received on April 23, 2013 and the General Headquaters Armed Forces of the Philippines Office of the Adjunct General November 2012 Certification.

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal Circuit held (in the context of a Dependency and Indemnity Compensation claim), that where service department certification of an appellant's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send all of the information provided by the appellant, including her written statements as well as the AFP AGO Form 24, Service Record and the General Headquaters Armed Forces of the Philippines Office of the Adjunct General November 2012 Certification, to verify her claim that her spouse had qualifying services in the Armed 
Forces of the United States.  The NPRC should attempt to determine whether the appellant's spouse had qualifying service.  The NPRC is requested to confirm which documents were researched and whether the appellant's spouse had recognized service.

2. If, upon completion of the above action, the benefit sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

